Citation Nr: 1019380	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from respective March 2005 and March 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.

Service connection was originally granted for internal 
derangement of the left knee in an August 1973 rating 
decision.  The current claim for an increased rating was 
received in February 2005.  In a March 2005 rating decision, 
the RO continued the previously assigned 10 percent 
disability rating for the left knee internal derangement.  In 
March 2006, the RO granted a separate disability rating of 10 
percent for his left knee patellofemoral arthritis.

In May 2007, the Veteran presented testimony at a Board 
video-conference hearing.  In July 2007, the Board remanded 
the appeal.  In February 2009, the Board remanded the case a 
second time.  

In May 2005, during the pendency of this appeal, the Veteran 
underwent left knee surgery.  In a November 2005 rating 
decision, the RO granted a temporary total evaluation because 
of treatment for service-connected internal derangement of 
the left knee during convalescence, assigning a temporary 100 
percent rating effective May 27, 2005, the date of surgery, 
through June 30, 2005; and assigning a 10 percent rating from 
July 1, 2005.  

Moreover, during the pendency of this appeal, in a May 2006 
rating decision, the RO granted service connection for 
residuals of a muscle injury, left thigh, to include nerve 
damage, evaluating the disorder as 10 percent disabling, 
effective March 8, 2006.  Subsequently, in a September 2008 
rating decision, the RO re-evaluated the muscle injury 
disorder, rating it as 30 percent disabling, effective 
February 22, 2007.  


FINDINGS OF FACT

1.  The Veteran's internal derangement of the left knee is 
manifested by moderate impairment of the knee, to include 
locking episodes occurring up to twice per week.  

2.  The Veteran's arthritis of the left knee does not involve 
two or more major joints or two or more minor joint groups; 
and is not manifested by limitation of flexion to 45 degrees 
or limitation of extension to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more than 
20 percent, for internal derangement of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In a claim for an increased rating, such as the present claim 
regarding internal derangement of the left knee, the VCAA 
requires generic notice as to the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as 
requiring generic claim-specific notice and rejecting 
Veteran-specific notice as to effect on daily life and as to 
the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated).  As the claim for an initial 
compensable rating for the Veteran's arthritis of the left 
knee is a downstream issue from that of service connection, 
Vasquez notice was not required when the RO developed this 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board finds that a March 2009 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that VA would seek to provide; and 
the information and evidence the Veteran was expected to 
provide.  The letter also provided the information required 
by Dingess and Vasquez.  This notice, however, was not issued 
to the appellant prior to the respective March 2005 and March 
2006 rating decisions from which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case; however, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claim, as 
demonstrated by the February 2010 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA and 
private treatment records to assist the Veteran with his 
claims.  There is no indication of any additional relevant 
evidence that has not been obtained.  The Board notes that 
the Veteran, through his representative, has suggested that 
the most recent VA medical examination was inadequate; 
however, as explained in more detail below, the Board finds 
that the most recent VA medical examination was thorough and 
productive of medical findings allowing for the rating of the 
disorders on appeal.  The Veteran has also contended that the 
examiners who performed the Veteran's respective VA medical 
examinations were not qualified as because they were not 
orthopedic specialists.  VA medical personnel, however, are 
qualified to give physical examination so this is not a 
reason for deeming an examination to be inadequate.  See Cox 
v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions).  As such, there is no duty to provide an 
additional examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased and Initial Ratings

a.  Factual Background.  The Veteran essentially contends 
that the left knee disorders currently on appeal warrant 
higher ratings than the respective 10 percent ratings 
assigned.  The evidence of record consists of VA and private 
treatment records, statements from the Veteran, and testimony 
before the Board.

In a February 2005 VA medical examination report, the Veteran 
stated that, when he bent or placed stress on his left knee, 
it would become inflamed and sensitive to touch.  This 
condition would occur off and on as often as three to four 
times per week and would last for hours.  The Veteran stated 
that this disorder did not incapacitate him and that he 
treated it through strengthening exercises.  He indicated 
that he had difficulty kneeling and walking up stairs.  He 
reported missing work one time per month due to this 
condition and one time per month due to a shoulder disorder.  
Upon physical examination, the examiner noted that the 
Veteran's posture and gait were normal, and that both legs 
were equal in length.  Upon range of motion testing, the 
Veteran demonstrated full extension and flexion, without 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Examination of the knee demonstrated no 
heat, redness, swelling, effusion, or drainage.  The examiner 
noted tenderness at the inferior patella, both medially and 
laterally to touch.  Drawer and McMurray's tests were within 
normal limits.  There was no recurrent subluxation, locking 
pain, effusion, or crepitus.  The examiner found no 
ankylosis.  An X-ray of the left knee was normal.  The 
examiner diagnosed internal derangement of the left knee and 
stated that the Veteran would be unable to do any recurrent 
bending or kneeling in his job as a result of his knee 
disorder.  

In a May 2005 statement, a private examiner indicated that he 
had examined the Veteran for left knee pain.  On physical 
examination, the examiner found no obvious swelling or joint 
effusion, but noted significant tenderness over the medial 
femoral condyle at the egress of the medial patellar nerve.  
The examiner also found tenderness along the medial border of 
the patella in the area of the medial patellar plica.  The 
range of motion of the knee was full and the ligaments were 
stable.  An X-ray showed no significant degeneration or 
calcifications.  The examiner noted that the Veteran had 
significant left quadriceps atrophy.  The examiner's opinion 
was that the Veteran had two problems causing knee pain.  
First, he had a chronic problem caused by scarring and injury 
to the medial patellar nerve.  Second, he also had medial 
patellar plica syndrome.  

In a June 2005 statement, a private examiner reported seeing 
the Veteran regarding his knee pain.  He indicated that, upon 
physical examination, the Veteran had full range of motion 
with trace effusion, but obvious vastus medialis oblique 
(VMO) inhibition and subsequent atrophy of approximately 30 
to 40 percent.  He also displayed snapping or popping, and 
tenderness to palpation over the area of the VMO, indicating 
a possible medial shelf plica or medical facet patellar 
chondrosis.  

In a June 2005 statement, the Veteran stated that, due to his 
knee disorders, he had told his employers that he needed to 
quit his position at a grocery store  As his job involved 
throwing freight onto shelves, he found that the continual 
bending required of this job aggravated his knee.  He stated 
that "the nerve when used frequently stretches the scar 
tissue and makes the knee unbearable to touch and hard to 
walk."  He indicated that he had told his doctor that there 
was a problem in the soft tissue of his knee, but his doctor 
continually found no structural damage in his X-rays.  

In a May 2005 private treatment record, the Veteran reported 
locking upon extension of his knee.  Upon physical 
examination, the Veteran displayed full range of motion of 
the knee.  Examination of the patella was negative for the 
lateral facet and 3+ for the medial facet.  Amongst the 
diagnoses, the examiner indicated grade 3 medial facet versus 
medial plica.  

In a May 2005 private surgical report, the surgeon noted 
performing a left partial lateral meniscectomy and 
debridement of the Veteran's left knee.  During arthroscopic 
examination, the surgeon noted no joint fluid or loose 
bodies; no synovial reaction; no suprapatellar plica; a 
medial shelf plica; no fibrotic bands; patellar centrally 
tracked with normal articular surfaces; grade 3 changes of 
the femoral trochlea and a normal notch; functional 
ligaments; and a radial tear of the lateral meniscus at the 
junction of the posterior middle third.  The postoperative 
diagnoses were a left lateral meniscus tear; grade 3 
chondrosis trochlea and medial femoral condyle; and medial 
shelf plica.  

In a June 2005 private treatment record, the Veteran noted a 
gradual decrease in his overall discomfort.  In the 
examiner's report of the physical examination, the range of 
motion was listed as "0-195" and effusion was noted to be 
20 cc.  

In a subsequent June 2005 private treatment record, the 
Veteran stated that he was doing well, but indicated that he 
would experience some swelling and stiffness after a long 
day.  Upon physical examination, range of motion were normal, 
trace effusion was noted, and medial joint line tenderness 
was two.  

In a January 2006 VA medical examination report, the Veteran 
reported that he owned and operated a carpet installation and 
cleaning business.  He indicated that, while installing 
carpets over the years, he had been experiencing worsening 
left knee pain.  Currently, he merely supervised at his 
company and, as such, was not incapacitated or disabled in 
performing that job.  He had quit his job at the grocery 
store due to knee pain, but, during his employment at that 
position, he never experienced any periods of incapacity due 
to his knee disorder.  The Veteran reported that, after 
surgery, he no longer experienced pain in the kneecap, but 
still had pain over the medial aspect of the left thigh, and 
recurrent pain in the knee when climbing a flight of stairs, 
or knelt and tried to rise.  He could only walk a quarter of 
a mile before he experienced pain in the medial aspect of the 
knee and had to stop walking.  He did not use a knee brace or 
use an assistive device.  He had not noted any significant 
swelling, obvious inflammation, or flare-ups.    Upon 
physical examination, the examiner noted flexion from 0 to 
130 degrees and extension to 0 degrees without pain.  There 
was no change in the active or passive range of motion due to 
repeat motion testing, and no additional losses of range of 
motion due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  There was no laxity of the 
cruciate or collateral ligaments, and the examiner noted that 
the knee was stable.  The Veteran did not have a positive 
patellar apprehension test, but the examiner found bilateral 
patellar crepitus, slightly greater on the right side.  No 
swelling or erythema were noted.  The Veteran had moderately 
severe tenderness over the distal medial aspect of the left 
thigh.  On neurological examination, strength was normal 
throughout the left leg, except for a slight weakness in the 
left quadriceps.  Reflexes in the knees were 2+.  Gait and 
station were normal.  The examiner noted three slight 
penetrating type scars on the left knee.  All measured about 
a half-inch in length and were well-healed, pale, not raised 
or tender, not attached to the underlying tissue, and showed 
no evidence of breakdown.  An X-ray demonstrated very mild 
patellofemoral osteoarthritis.  

In an April 2006 VA examination report, specifically an 
examination of the Veteran's left thigh, the Veteran reported 
that he had not experienced any left knee pain since his 
surgery.  He reported, however, that his left thigh was 
sensitive to touch.  He stated that he had constant left 
thigh pain which worsened with repetitive use, such as using 
stairs.  He stated that, when working at his carpet cleaning 
business, he would try to work on just one floor and clean 
the stairs only once to avoid further pain.  

In a February 2007 VA medical examination report, the Veteran 
reported having occasional pain in his left medial distal 
femur and left knee region.  He reported that his pain had 
not improved significantly since surgery and that he was 
requiring additional pain medication to cope with the 
condition.  He stated that his pain was constant, measuring 
from three to four out of ten to a five or six out of ten in 
the winter.  If the temperature dropped below 60 degrees, he 
stated that the pain would be an eight to ten out of ten.  He 
experienced flare-ups when using stairs, kneeling, or playing 
sports.  He reported that these flare-ups would last about 
half a day, and would be alleviated by medications, use of a 
hot tub, or application of a heat pack.  He stated that he 
was no longer able to work alone as a carpet cleaner and had 
been forced to hire another employee to help with jobs 
involving stairs and kneeling.  He indicated that he was 
attempting to sell the company because he was unable to make 
enough money due to the expense of employing an additional 
worker.  He stated that he was still able to perform 
activities of daily living, such as washing dishes and doing 
laundry.  Upon physical examination, the examiner noted that 
the Veteran's gait and posture demonstrated a mildly antalgic 
gain favoring the left leg and knee.  The knee was stable to 
valgus, varus, anterior drawer, and McMurray testing.  The 
examiner noted no clicking or popping, but found tenderness 
to palpation along the medial distal femur and vastus 
medialis obliquus.  Range of motion testing indicated flexion 
to 138 degrees and extension to 0 degrees with pain at the 
end ranges in the medial surface.  With repetitive testing, 
the Veteran did experience increased pain, but no decreased 
motion due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  Strength and reflexes were 
normal.  The diagnosis was left knee with inhibition of the 
vastus medialis obliques, status post lateral meniscal 
meniscectomy with medial plica shelf removal and evidence of 
grade 3 chondrosis of the medial femoral condyle and 
trochlea.  An X-ray indicated preserved joint spaces, normal 
line, no evidence for joint effusion, and no evidence for 
acute osseous abnormality.  

At a May 2007 Travel Board hearing, the Veteran indicated 
that his knee would give out on him sometimes while walking.  
(Hearing Transcript, page 7).  

In a May 2008 VA treatment record, specifically a 
neurological examination, the Veteran reported that he 
experienced constant pain due to his left knee disorder and 
"shooting electrical pains" down his anterior lower tibia.  
He stated that he was unable to clean carpets or use stairs 
due to pain.  He also indicated that his pain was unchanged 
over the past five year period.  Upon examination, the 
examiners noted decreased strength 4/5 to the left lower 
extremity, specifically plantar flexion, knee extension, and 
eversion/inversion of the left foot.  Coordination was 
intact.  Station was normal and Romberg's sign was absent.  

In a subsequent May 2008 VA treatment record, the Veteran 
indicated that he had pain on the medial aspect above the 
knee joint.  The pain was exacerbated by activity and partly 
alleviated by time and rest.  Upon physical examination, 
range of motion was within normal limits.  The left lower 
medial border of the VMO was tender to touch, and no palpable 
nodules could be found in this area.  The Veteran was 
slightly tight in the quads/IT band bilaterally.  There were 
no gross asymmetries, and no laxity appreciated with 
Lachman's, anterior drawer, medial or anterior stressing of 
the knee.  

In a July 2008 VA MRI record, the examiner found possible 
medial patellar plica syndrome, prior arthroscopy of the 
posterior horn of the lateral meniscus, and incidental 
ecchondroma within the distal femoral metaphysis.  

In an August 2008 VA medical examination report, the Veteran 
reported that he did not have pain in his knee itself, but in 
the medial vastus obliques.  He stated that he no longer 
worked and that he had found a buyer for his company.  He 
reported aggravation of knee pain when using a treadmill, 
driving for 30 to 45 minutes, or walking up stairs.  Flare-
ups would involve pain in the medial thigh worsening to the 
point at which the Veteran would experience loss of strength 
and would not want to move the knee.  During flare-ups, he 
would find walking difficult and his range of motion would 
decrease.  At such times, he would have to sit and use an ice 
pack.  With application of ice, pain would continue at 10 out 
of 10 for fifteen minutes and soreness would last one hour.  
He found that he could avoid flare-ups by not walking or 
climbing.  The Veteran stated that he could perform self-
care.  He had hired a person to do the yard work, but 
indicated that this used to be his wife's responsibility.  
When he did work, it was in a supervisory capacity only.  He 
did not use or need any assistive or corrective devices.  
Upon examination, the examiner noted that, although the 
Veteran's posture and gait were essentially normal at the 
start of examination, he subsequently developed a mildly 
antalgic gait to the left knee.  Range of motion was 0 to 130 
degrees in the left knee and extension to 0 degrees, with 
pain at the end range.  Upon repeat motion, the Veteran 
developed increasing pain in the area of the vastus medial 
obliques; however, there was no pain in the knee joint except 
at the end ranges of motion.  There was no change in active 
or passive range of motion during repeat motion testing and 
no additional losses of motion of the knee due to pain, 
weakness, impaired endurance, fatigue, incoordination, or 
flare-ups.  The diagnoses were atrophy and inhibition of 
muscle group XIV for the vastus medialis obliques, and medial 
plica syndrome of the left knee, also status post partial 
lateral meniscal meniscectomy with medial plica shelf removal 
and grade 3 chondrosis of the medial femoral condyle and 
trochlea.

In an April 2009 VA medical examination report, the Veteran 
reported that he had sold his carpet cleaning business; 
however, after four months of retirement, he found that he 
had to return to work answering phones.  The Veteran stated 
that his flare-ups had not changed since his last 
examination.  He noted, however, that he had pain in the 
medial knee when he walked.  When this happened, he stated 
that his knee would lock up in a straight position.  He 
indicated that this occurred one to two times per week.  He 
also reported that locking would occur occasionally when he 
stepped off a curb and put his weight on his left foot, or 
when he attempted to rise after sitting for a long period of 
time.  He described the pain upon locking as initially sharp, 
then throbbing.  When this occurred, he would sit down and 
"wiggle it, . . . try[ing] to get it to pop loose . . . ."  
He stated that the condition would only last for a minute or 
two, but that it would ache afterwards.  He indicated that, 
at most, he could only climb one flight of stairs.  He 
reported that, sometimes, he could sit and answer phones at 
work for a whole shift without difficulty.  Other times, 
after an hour, he would experience a flare-up, involving 
sharp and then throbbing pain.  These flare-ups usually 
lasted up to a half-hour, but, sometimes, they would last all 
day.  The examiner noted that the Veteran walked with a mild 
antalgic gait through the left knee, but, otherwise, moved 
freely without any pain behavior.  He did not use or need any 
assistive or corrective devices.  

Upon focused physical examination of the left knee, the 
examiner found no effusion or edema.  The examiner noted 
atrophy in the VMO region and tenderness in the same region 
extending into the medial joint end range.  A bounce home 
test indicated no further pain or "ballotable" patella.  
The knee was stable to valgus, varus, and anterior drawer 
testing.  A McMurray examination caused pain in the anterior 
region of the knee at the patellar tendon where he indicated 
that locking would occur.  The examiner noted that such a 
result was not consistent with a medial meniscal tear or a 
lateral meniscal tear.  Range of motion testing indicated 
extension to 0 degrees and flexion to 120 degrees, with pain 
at the end of motion.  The Veteran reported, at the end of 
motion testing, that his leg ached and throbbed.  There was, 
however, no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
motion of the knee due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-ups.  Strength and sensory 
examination were normal.  Reflexes were 2+.  The diagnoses 
were atrophy and inhibition of muscle group XIV for the 
vastus medialis obliques, and medial plica syndrome of the 
left knee.  In his conclusion, the examiner restated that the 
Veteran had a stable left knee, as shown in the July 2008 MRI 
and his current examination.  Locking of the knee as 
described by the Veteran was not usual for an internal 
derangement of the knee from meniscal tears or an active 
meniscal tear.  Therefore, the etiology of the locking was 
not intrinsic to the knee, but might possibly be secondary to 
an acute exacerbation of pain in the anterior knee.   

b.  Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 
0 percent when limited to 5 degrees, 10 percent when limited 
to 10 degrees, 20 percent when limited to 15 degrees, 30 
percent when limited to 20 degrees, 40 percent when limited 
to 30 degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Limitation of motion and instability of the knee 
may be rated separately under Diagnostic Codes 5260 and 5257.  
See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23- 
97, 62 Fed.Reg. 63604 (1997).  When evaluating the symptoms 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 regarding the effects of functional loss due to 
pain do not apply, as that diagnostic code is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  
Stedman's Medical Dictionary, 296 (27th ed., 2000).

c.  Analysis.  

(i).  Internal Derangement of the Left Knee.

Having reviewed the evidence of record, the Board finds that 
the Veteran's left knee derangement disorder is manifested by 
a moderate impairment of the knee, equivalent to a 20 percent 
rating under Diagnostic Code 5257.  The Board notes that, in 
May 2005, the Veteran underwent a left partial lateral 
meniscectomy, indicating instability of the left knee.  In 
the April 2009 VA medical examination report, the examiner 
noted that the knee was stable upon examination; however, the 
Veteran reported episodes of "locking" of the knee, 
occurring one to two times per week, and the examiner found 
the Veteran's accounts to be credible.  In his report, the 
examiner stated that he did not believe that the locking was 
related to the service-connected internal derangement of the 
knee.  Instead, he indicated that the disorder might possibly 
be secondary to an acute exacerbation of pain in the anterior 
knee.  The Board, however, notes that in Mittleider v. West, 
11 Vet. App. 181 (1998), the Court held that, when it is not 
possible to distinguish the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected 
condition.  In this instance, the examiner indicated that the 
Veteran's knee did "lock," but did not definitively 
indicate a cause for locking other than the internal 
derangement of the Veteran's knee.  As such, the Board will 
attribute the signs and symptoms of the Veteran's "locking" 
episodes to the Veteran's internal derangement of the 
Veteran's knee.  Considering the frequency and nature of 
these episodes, the Board finds that the internal derangement 
of the Veteran's left knee derangement is manifested by a 
moderate impairment of the knee, the criteria for a 20 
percent rating under Diagnostic Code 5257.

The Board finds that the Veteran's internal derangement of 
the knee is not manifested by severe impairment of the knee, 
the criteria for a next higher 30 percent rating under 
Diagnostic Code 5257.  As noted above, in 2005, the Veteran 
underwent a meniscectomy to repair a torn meniscus and, 
currently, he experiences painful episodes of "locking" 
occurring once or twice a week.  Subsequent knee 
examinations, however, have indicated that the knee is stable 
upon examination.  Considering the noted stability of the 
knee, the Board finds that the preponderance of the evidence 
weighs against a 30 percent rating under Diagnostic Code 
5257.  

(ii).  Arthritis of the Left Knee.  

Regarding the Veteran's arthritis of the left knee, the Board 
notes that it does not meet the criteria for a 20 percent 
rating under Diagnostic Code 5003 in that in does not involve 
2 or more major joints or 2 or more minor joint groups.  
Moreover, it does not meet the criterion for a higher rating 
under Diagnostic Codes 5260 or 5261 in that the knee 
disorder, at worst, was productive of limitation of flexion 
to 120 degrees and extension to 0 degrees.  As such, the 
Veteran's arthritis of the left knee is not productive of 
symptoms worthy of a rating greater than 10 percent or of 
separate compensable ratings for limited extension and 
flexion.  

The Board has considered whether the medical evidence shows 
that the Veteran has additional functional limitation of the 
knee due to pain, weakness, fatigue or other DeLuca factors.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is, however, no medical evidence to show 
additional loss of function of the knee due to pain or flare-
ups of pain, supported by adequate pathology, or any such 
additional functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support ratings in excess of those 
currently assigned.

(iii).  Other Criteria.  

Although the Veteran underwent knee surgery, there is no 
evidence of a cartilage-related disability to warrant 
application of Diagnostic Code 5258 or 5259.  Diagnostic Code 
5256 is not for use in this instance as the Veteran's knee 
disorders are not productive of ankylosis.  Diagnostic Code 
5262 is not applicable as the evidence does not show does not 
indicate impairment of the tibia and fibula.  Finally, the 
evidence does not support a finding of genu recurvatum, and, 
as such, Diagnostic Code 5263 is not applicable.  

(v).  Extraschedular ratings

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular scheduler standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected knee disorders are inadequate.  As noted above, 
Diagnostic Code 5257, the criteria used in rating the 
Veteran's internal derangement of the knee disorder, 
contemplates moderate impairment of the knee, to include 
episodes of locking and other signs of instability not 
considered severe.  Also, Diagnostic Code 5003, the criteria 
used in rating the Veteran's arthritis of the left knee, 
contemplates painful motion of the knee.  The Board notes 
that the Veteran had to both quit a position at a grocery 
store and sell his carpet cleaning business due to difficulty 
in performing tasks involving using stairs, walking, bending, 
and sitting.  The Veteran, however, has other service-
connected disorders, to include residuals of a muscle injury 
to his left thigh.  The record of evidence contains no 
indication that the Veteran's knee disorders at issue in this 
decision, in and of themselves, caused marked interference 
with the Veteran's employment.  Moreover, the record also 
indicates that the Veteran is still employed despite his knee 
disorder.  Also, other than the Veteran's noted knee surgery, 
it does not appear from the record that he has been 
hospitalized for a knee disability.  As such, the Board finds 
that the evidence shows such an exceptional disability 
picture to render the scheduler evaluations assigned for the 
Veteran's knee disorders inadequate.  

In short, the record does not indicate that the service-
connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
respectively assigned scheduler ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Similarly, there is nothing in the record suggesting that the 
Veteran is unable to work.  Thus, the question of 
unemployability is not raised by the record.  


ORDER

Entitlement to a rating of 20 percent, but no more than 20 
percent, for internal derangement of the left knee is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


